Citation Nr: 1643716	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  13-06 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Center in Milwaukee, Wisconsin


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) based on service connection for cause of death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1954 to July 1974.  The Veteran died in March 2011.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Pension Center in Milwaukee, Wisconsin.  


FINDINGS OF FACT

1.  The Veteran's death certificate lists coronary artery disease as a significant condition contributing to death.  

2.  The Veteran was service-connected for coronary artery disease posthumously.  


CONCLUSION OF LAW

The criteria for dependency and indemnity compensation (DIC) based on service connection for the cause of the Veteran's death have been met. 38 U.S.C.A. §§ 1110, 1131, 1310 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision grants DIC benefits, appellant is not be prejudiced and discussion of compliance with the Veterans Claims Assistance Act (VCAA) is not necessary.  In the informal hearing presentation, Appellant's representative discussed her claim for death pension.  The Board's grant of compensation based on service connection for cause of death is a greater benefit than death pension.  Therefore, the Board will not adjudicate the issue of death pension.  

A surviving spouse of a qualifying veteran who died as a result of a service-connected disability is entitled to receive dependency and indemnity compensation. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The appellant is the Veteran's surviving spouse.  See Death certificate; appellant's statements.

To warrant service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either a principal or a contributory cause of death.  A disability will be considered the principal cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  
A disability will be considered a contributory cause of death when it contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

After a review of the record, the Board finds that the criteria for service connection for the cause of the Veteran's death have been met.  38 C.F.R. §§ 3.303, 3.312.

The record shows that the Veteran's service-connected coronary artery disease was listed as a contributory cause of his death.  The Veteran was granted service connection for coronary artery disease posthumously in the May 2012 rating decision.  His death certificate shows his immediate cause of death as metastatic bladder cancer.  It then reads that other significant conditions contributing to death were COPD and coronary artery disease.  The Pension Center obtained medical opinions that indicated the Veteran's coronary artery disease was not severe enough to have contributed to his death.  However, VA Fast Letter 13-04, March 2013 advises VA to grant dependency and indemnity compensation benefits when a service-connected disability is listed as either a principal or contributory cause of death.  In this case, VA is to presume that the service-connected coronary artery disease, which is listed on the death certificate as a contributory cause of death, contributed substantially and materially to his death.  In light of this direction, the Board finds the medical opinions legally/administratively insignificant and grants service connection for the cause of the Veteran's death based on Fast Letter 13-04 and the death certificate.  38 C.F.R. §§ 3.303, 3.312.


ORDER

Entitlement to DIC benefits based on the cause of the Veteran's death are granted.



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


